819 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Walter WOLTZ, Plaintiff-Appellant,v.Mr. SHELHOUSE, C.O.;  Mr. Phillips, C.O.;  Mr. Myers, C.O.;Mr. Paris, Classification Officer;  Mr. Wilt,Warden;  Mr. Williams, Hearing Officer,Defendant-Appellee.
No. 87-7008.
United States Court of Appeals, Fourth Circuit.
Submitted April 6, 1987.Decided May 26, 1987.

Before RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
Robert Walter Woltz, appellant pro se.
PER CURIAM:


1
Judgment in this case was entered on March 17, 1986.  The notice of appeal was filed on September 29, 1986, outside the 30-day period specified in Fed.R.App.P. 4(a)(1).  No motion for extension of time within which to note an appeal was filed in the following 30-day period, see Fed.R.App.P. 4(a)(5).  Accordingly, we lack jurisdiction to consider the appeal.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


2
DISMISSED.